Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 24, 2019

The Court of Appeals hereby passes the following order:

A19A0868. HANS EHRNROOTH v. PENELOPE STOCKINGER.

       Defendant Hans Ehrnrooth filed this direct appeal, seeking review of the trial
court’s order denying his motion to dismiss this civil action to domesticate a foreign
judgment in a paternity proceeding. We lack jurisdiction.
       Because plaintiff Penelope Stockinger’s request for an order domesticating the
California judgment as the judgment of the Cobb County court still remained pending
below, Ehrnrooth was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal the denial
of his motion to dismiss. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435
(383 SE2d 906) (1989). Absent a timely certificate of immediate review, the party
seeking to appeal must wait until the final judgment to do so. See OCGA § 5-6-34
(b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d 748) (1973).
       Pretermitting whether an appeal in this action also may be subject to the
discretionary appeal procedures, see OCGA § 5-6-35 (a) (2), (b); Brown v. Dept. of
Human Resources, 204 Ga. App. 27, 27 (418 SE2d 404) (1992); Elmore v. Elmore,
177 Ga. App. 682, 682 (1) (340 SE2d 651) (1986), Ehrnrooth’s failure to follow the
interlocutory appeal procedures deprives us of jurisdiction over this direct appeal,
which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/24/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.